ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Woods, 2011 IL App (1st) 092908




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    MICHAEL WOODS, Defendant-Appellant.



District & No.             First District, Second Division
                           Docket No. 1-09-2908


Filed                      November 22, 2011


Held                       On appeal from defendant’s convictions for first degree murder and
(Note: This syllabus       armed robbery, the appellate court rejected defendant’s contention that
constitutes no part of     his trial counsel’s concession to defendant’s guilt of armed robbery
the opinion of the court   amounted to ineffective assistance of counsel to the extent that the
but has been prepared      concession amounted to a concession of guilt to the first degree murder
by the Reporter of         charge under the theory of felony murder, since defendant’s counsel
Decisions for the          acted as defendant’s advocate throughout the proceedings, he developed
convenience of the         a theory of defense in opening and closing arguments that even though
reader.)
                           defendant was guilty of armed robbery, the shooting that erupted in the
                           course of the robbery was not foreseeable, the death of one of the robbers
                           was the result of police misconduct that broke the causal connection
                           between the death and the robbery, he did not completely fail to subject
                           the State’s case to meaningful adversarial testing, the evidence against
                           defendant was overwhelming, and even though defense counsel’s
                           argument had no legal basis as a defense, it did not constitute ineffective
                           assistance.
Decision Under              Appeal from the Circuit Court of Cook County, No. 06-CR-4088; the
Review                      Hon. Marcus R. Salone, Judge, presiding.


Judgment                    Affirmed.


Counsel on                  Michael J. Pelletier, Alan D. Goldberg, and Sarah Curry, all of State
Appeal                      Appellate Defender’s Office, of Chicago, for appellant.

                            Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Mary
                            Needham, and William L. Toffenetti, Assistant State’s Attorneys, of
                            counsel), for the People.


Panel                       JUSTICE HARRIS delivered the judgment of the court, with opinion.
                            Presiding Justice Quinn and Justice Cunningham concurred in the
                            judgment and opinion.



                                               OPINION

¶1          Defendant Michael Woods appeals from his conviction after a jury trial of first degree
        murder and armed robbery, and his sentence of two concurrent 20-year terms of
        imprisonment. On appeal, he contends that his trial counsel provided ineffective assistance
        when he conceded Woods’ guilt to the armed robbery charge which, he argues, amounted to
        a concession of guilt to the first degree murder charge under the theory of felony murder.1

¶2                                          JURISDICTION
¶3          The trial court sentenced Woods on October 7, 2009, and he filed a timely notice of
        appeal on October 7, 2009. Accordingly, this court has jurisdiction pursuant to article VI,
        section 6, of the Illinois Constitution and Illinois Supreme Court Rules 603 and 606,
        governing appeals from a final judgment of conviction in a criminal case entered below. Ill.
        Const. 1970, art. VI, § 6; Ill. S. Ct. R. 603 (eff. Oct. 1, 2010); R. 606 (eff. Mar. 20, 2009).


                1
                  In his main brief, Woods also raised the issue that the trial court failed to comply with
        Illinois Supreme Court Rule 431(b) (eff. May 1, 2007), when it failed to inquire of potential jurors
        whether they accepted and understood the four Zehr principles. However, in his reply brief Woods
        conceded that he did not object to the inquiry at the time, nor did he argue that the evidence was
        closely balanced. Therefore, Woods acknowledges that People v. Thompson, 238 Ill. 2d 598 (2010),
        effectively forecloses this argument on appeal.

                                                    -2-
¶4                                        BACKGROUND
¶5         Sergeant Sliva testified for the State in Woods’ jury trial. Sliva stated that on January 17,
       2006, around 8:30 p.m., he took part in a team conducting surveillance at an Auto Zone auto
       store at Central and Diversey in Chicago. Around 10 p.m., he noticed a maroon vehicle pull
       into the store’s parking lot. Three people exited the vehicle and entered the store. One of the
       three pulled his hoodie up before entering the store. Through the front door, Sliva saw that
       an individual wearing a white dust mask used keys to lock the door from the inside. Based
       on his experience, he believed a robbery was taking place and he radioed for assistance.
       Officers responded “within a minute” and took cover behind the maroon vehicle. Sliva
       assumed that other officers stood guard behind the building because he had asked for help
       in forming a perimeter “to prevent any escape routes.”
¶6         As Sliva watched the front door, he observed a male wearing a black jacket with a hoodie
       and a dust mask over his face come to the door. Sliva stated that the man, later identified as
       Cleon Jones, had a weapon in his right hand and keys in his left hand. After Jones unlocked
       the door, he turned toward Sliva and the other officers with him. One of the officers said,
       “Police. Drop the gun.” Jones, however, raised the gun toward the officers at which point
       Sliva discharged his gun approximately nine times. Other officers also discharged their
       weapons. Sliva believed they had fired about 39 shots altogether.
¶7         One of the shots fired hit Jones, who took a couple of steps back and fell. Sliva did not
       see anyone else in the store at the time. The officers then entered the store whereupon Sliva
       observed Jones on the floor and, about 15 feet behind him, a bluesteel revolver. Sliva
       testified that the revolver was the same weapon Jones had pointed at the officers earlier. He
       then searched the aisles looking for the two other offenders whom officers subsequently
       detained in the store.
¶8         During cross-examination, Sliva stated that his weapon was a semiautomatic weapon that
       would take only “a second or two” to discharge the nine rounds he fired at Jones. He
       acknowledged that he did not know whether officers continued to fire rounds at the other
       offenders after Jones had been hit. Defense counsel also elicited testimony from Sliva that
       two officers on the scene fired 16 rounds and 8 rounds, respectively, at Jones.
¶9         Adrian Matos testified that on January 17, 2006, he worked for the Auto Zone as a parts
       and sales manager. Just before 10 p.m. that evening, he was at the store with two employees,
       Oscar Pizano and Jonathan Laluz. While Matos was talking to Pizano in the front of the
       store, a man wearing a scarf entered. He walked past Matos and then another man walked in
       behind him. The second man wore a painter’s mask and he told Matos not to touch anything.
       The men grabbed Matos and Pizano and took them to the back of the office, where they
       demanded that Matos and Pizano empty their pockets. Laluz was also in the room and the
       men forced him to empty his pockets.
¶ 10       The men told Matos to open the safe in the office. After Matos opened the safe, they told
       him to lie down and proceeded to tie his hands behind his back with a spark plug cable.
       Matos testified that he believed Pizano and Laluz were also tied up and on the ground. One
       of the men took his store keys and Matos heard him lock the front door. Then the men tried
       to break open the inner safe and he heard something like change falling into a bag. The men


                                                 -3-
       instructed Matos, Pizano and Laluz not to move and told them to count to 10. Matos heard
       footsteps to the front door, and then he heard “it’s the police” or “it’s the cops” before
       gunfire erupted. When he heard the gunshots, Matos broke free of the cable and pulled
       Pizano and Laluz to a corner. Soon after, an officer came by and they identified themselves
       as employees of the store.
¶ 11        Laluz testified that on January 17, 2006, just before 10 p.m., he was in the back of the
       store stocking parts. Two other employees, Matos and Pizano, were also in the store at the
       time. He observed two African-American men wearing painters’ masks walk into the store.
       When Laluz walked to the front of the store, another man, wearing a scarf, held a gun to his
       head. The scarf covered everything on the man’s face except for his eyes. The man with the
       gun told Laluz to “follow my lead” and they walked down the aisles. He then took Laluz to
       the office area, where Laluz saw the other employees tied up, facedown on their stomach.
       Two men wearing painters’ masks were in the office. One told Laluz to get down on his
       knees, and he was tied with a telephone wire. The men with masks tried to break open the
       safe. Laluz testified that he did not know which person had the gun in the office area. One
       of the men walked to the front door and “shots started coming in the office.” The two other
       men ran to the emergency doors in the back and then police entered the office.
¶ 12        On cross-examination, Laluz stated that before gunshots were fired, he did not hear
       anyone yell, “Drop the gun. Drop the gun.” He also did not see anyone actually open the front
       door before shots were fired.
¶ 13        Pizano testified that on January 17, 2006, shortly before 10 p.m., he was getting ready
       to leave the store and Matos was walking him out. A man approached wearing a scarf around
       his face. Two others wearing dust masks followed him into the store. The man with the scarf
       pulled a gun out of his waistband and told Pizano to turn around and go to the back. The two
       men wearing masks took Pizano and Matos to the back and tied their hands and feet with
       spark plug wires. When Laluz came into the office, the men also tied him up. Pizano testified
       that he could not see at this point who had the gun. One of the men told them that as long as
       they got the safe open, no one would get hurt. Pizano then heard footsteps going toward the
       door, and shortly after, he heard gunshots. The shots lasted about five seconds.
¶ 14        On cross-examination, Pizano stated that he never saw the men wearing masks with a
       gun. Pizano also stated that although he heard the front door open, he did not hear officers
       identifying themselves as police or any voices at all.
¶ 15        Maurice Henderson testified that he worked as a forensic investigator for the Chicago
       police department. On January 17, 2006, he processed a crime scene at Diversey and Central
       in Chicago. He searched Jones’ body and found three white envelopes containing $1,200, and
       a money bag containing $1,411. He also recovered a six-shot revolver.
¶ 16        On cross-examination, Henderson stated that they did not inventory the keys found in the
       front door of the store. Also, he confirmed that the gun was recovered approximately 20 feet
       from Jones’ body. Henderson did not know whether fingerprint analysis conducted on the
       gun implicated Jones.
¶ 17        Robert Lohman testified that he is a sergeant with the Chicago police. On January 17,
       2006, just before 10 p.m., he received a call concerning a robbery in progress at Diversey and

                                                -4-
       Central. The officers wanted to set up a perimeter around the store, so he proceeded to a side
       door where he saw at least six other officers. The officers positioned themselves at each door
       of the store in case any offenders attempted to escape. As they waited, they heard people
       shouting, “police, put the gun down” and then they heard gunshots. Within seconds, the side
       door opened and Lohman saw Woods behind the door carrying a canvas bag. He said, “oh,
       shit,” dropped the bag, and ran back into the store. Officers immediately followed Woods
       into the store, where they took him into custody. They spotted another individual about five
       feet from Woods and also took him into custody.
¶ 18        On cross-examination, Lohman stated that when he spoke to a detective about the events
       of January 17, 2006, he did not mention anything about the officers shouting “drop the gun.”
       Lohman did not give the detective that information because the detective did not ask him that
       question. Lohman also did not recall whether he told the detective he actually saw Woods
       drop the canvas bag at the door or say “oh shit” or run back into the store. Lohman stated that
       when he saw Woods, he was wearing a scarf around his neck.
¶ 19        At the close of the State’s case, Woods’ counsel made a motion for a directed finding.
       He argued that the officers “overreacted, used excessive force *** and their actions serve to
       sever the chain of events that Mr. Woods may have set in motion with the others during the
       course of the robbery.” The trial court then noted that from defense counsel’s opening
       remarks, it appeared he was arguing that Woods may be guilty of armed robbery but not of
       murder. The court asked Woods whether he discussed this theory with his lawyer and
       whether he approved of such a defense. Woods answered, “Yes, sir.” The trial court denied
       defense counsel’s motion.
¶ 20        Officers Daniel McNamara and Matthew Scott testified for the defense. They received
       a call about a robbery in progress and positioned themselves about 30 to 40 feet from the
       officers monitoring the front door of the store. McNamara observed someone come to the
       front door and unlock the door. He could not see whether the person had anything in his
       hands. As the front door opened, McNamara heard shouts of “Police” then saw the man at
       the door raise his arm at two of the officers. He could not tell whether the man had anything
       in his hand. McNamara then heard gunfire. Scott testified that he could not see anything
       before the shooting, but he did hear people shouting, “Police.”
¶ 21        The jury found Woods guilty of armed robbery of Pizano and Matos, and guilty of first
       degree murder based on a felony murder charge. The court sentenced him to two concurrent
       20-year terms of imprisonment. Woods requested a new attorney and filed a motion for a
       new trial arguing his trial counsel was ineffective. At the hearing on the motion, his trial
       counsel, Mr. Miraglia, stated that Woods wanted to present the affirmative defense of
       withdrawal from the armed robbery. Miraglia, however, persuaded him to go with his theory,
       which consisted in part of jury nullification. Miraglia understood that jury nullification was
       not the law in Illinois. However, he thought his argument that it would be unfair to convict
       Woods under the facts presented was a reasonable one. Also, Miraglia did not present the
       defense of withdrawal because he did not want Woods to have to testify. The State had
       indicated that if Woods testified, it would introduce his videotaped statement contradicting
       his testimony in support of withdrawal. The trial court denied Woods’ motion for a new trial
       and he filed this timely appeal.

                                                -5-
¶ 22                                          ANALYSIS
¶ 23        In opening remarks, defense counsel stated that “Michael Woods is attempting, has
       attempted, and will continue to attempt to take responsibility for that for which he is
       responsible for: Armed robbery. He didn’t kill anybody. He certainly didn’t expect the result
       that occurred, specifically Cleon Jones being shot by the police officers.” Woods contends
       that his convictions for first degree murder and armed robbery must be reversed because he
       was denied his sixth amendment right to effective assistance of counsel. Specifically, Woods
       argues that his trial counsel provided ineffective assistance per se when he conceded Woods’
       guilt of armed robbery in opening statements which, in essence, also constituted a concession
       of guilt for felony murder.
¶ 24        In order to prevail on an ineffective assistance of counsel claim, Woods must show that
       (1) his counsel’s performance was deficient so as to fall below an objective standard of
       reasonableness; and (2) the deficient performance prejudiced him so as to deny him a fair
       trial. Strickland v. Washington, 466 U.S. 668, 687-88 (1984). To demonstrate sufficient
       prejudice under the second prong, Woods must show “that there is a reasonable probability
       that, but for counsel’s unprofessional errors, the result of the proceeding would have been
       different.” Strickland, 466 U.S. at 694.
¶ 25        In certain situations where defense counsel has conceded guilt, prejudice may be
       presumed if counsel entirely fails to subject the State’s case to meaningful adversarial testing.
       See People v. Hattery, 109 Ill. 2d 449, 464-65 (1985); United States v. Cronic, 466 U.S. 648
       (1984). In Hattery, defendant’s counsel unequivocally conceded his guilt of murder, the only
       charge against him, and informed the jury that the sole question before it was to determine
       whether to impose the death penalty on defendant. Hattery, 109 Ill. 2d at 458-59. During
       trial, counsel put forth no theory of defense, nor did they present any evidence or make a
       closing statement. Id. at 459. Furthermore, the strategy conflicted with the defendant’s plea
       of not guilty and there was no evidence in the record that he agreed to such a strategy. Id. at
       464. The supreme court found that in such a situation, prejudice to the defendant may be
       presumed. Id. at 465.
¶ 26        In People v. Johnson, 128 Ill. 2d 253, 269 (1989), the supreme court cautioned against
       reading its holding in Hattery broadly and recommended instead that Hattery be narrowly
       construed. Therefore, it is not “per se ineffectiveness whenever the defense attorney
       concedes his client’s guilt to offenses in which there is overwhelming evidence of that guilt
       but fails to show on the record consent by defendant.” Johnson, 128 Ill. 2d at 269. Rather,
       defendant “faces a high burden” of demonstrating his counsel’s complete failure to subject
       the State’s case to meaningful adversarial testing “before he can forsake the two-part
       Strickland test.” Id. at 269-70.
¶ 27        Even if trial counsel had conceded defendant’s guilt of the offense upon which the felony
       murder charge is based, ineffectiveness will not be presumed. In People v. Shatner, 174 Ill.
       2d 133,143-44 (1996), the defendant argued that by conceding his guilt in a robbery during
       which the victim was killed, his trial counsel also admitted his guilt for felony murder and
       therefore provided ineffective assistance. He further argued that because his counsel
       completely failed to subject the State’s case to meaningful adversarial testing, ineffective


                                                 -6-
       assistance can be presumed. Shatner, 174 Ill. 2d at 144. Our supreme court disagreed, noting
       that unlike counsel in Hattery, the defendant’s counsel served as his advocate during the
       course of the proceedings. Id. at 145. His counsel presented opening and closing arguments,
       cross-examined almost all of the State’s witnesses, presented witnesses for the defense, made
       objections and moved for a mistrial. Id. at 145-46. The court rejected the defendant’s
       argument that his counsel entirely failed to test the State’s case such that ineffectiveness can
       be presumed. Id. at 146.
¶ 28       The Shatner court then applied Strickland to determine whether defense counsel was
       ineffective. It reiterated the general rule “that ineffective assistance-of-counsel claims must
       be viewed under the totality of the circumstances of each individual case.” Id. at 147.
       Although counsel in Shatner conceded defendant’s guilt of robbery, his strategy was to
       convince the jury that defendant’s minimal participation in the crime justified, at the most,
       a conviction for only robbery. Toward that end, counsel cross-examined almost all of the
       State’s witnesses and called several witness on behalf of defendant in order to question the
       credibility of the State’s witnesses. The court acknowledged that the strategy was a risky one,
       but given defendant’s incriminating statements and the overwhelming evidence of his guilt,
       it may have been the only strategy available. Therefore, counsel’s utilization of the strategy
       did not constitute deficient performance. Shatner, 174 Ill. 2d at 147-48.
¶ 29       Here, although trial counsel conceded Woods’ guilt of armed robbery, he acted as
       Woods’ advocate throughout the trial proceedings. Counsel developed a theory of the
       defense in opening and closing arguments. He cross-examined the State’s witnesses,
       presented witnesses on behalf of Woods, and moved for a directed finding. Counsel did not
       completely fail to subject the State’s case to meaningful adversarial testing. Consequently,
       the holdings in Hattery and Cronic do not apply. Further, we cannot presume that counsel
       was ineffective and we must apply the Strickland test to determine whether counsel’s
       performance was deficient. See Shatner, 174 Ill. 2d at 146.
¶ 30       The evidence against Woods at trial was overwhelming. All three employees of the Auto
       Zone testified that three men entered the store shortly before 10 p.m., and one of them wore
       a scarf around his face. Pizano and Laluz testified that the man with the scarf had a gun and
       the other offenders wore masks. The employees were ordered to go to the back office and the
       men tied them up with spark plug wires and emptied their pockets. The men also broke into
       the inner safe located in the office. Laluz testified that one man went to the front door and
       after shots were fired, the other men ran to the emergency doors in the back. The police, who
       had formed a perimeter around the store to prevent escape, observed Woods coming out of
       the side door. He was wearing a scarf around his neck. Woods dropped a bag he was holding,
       said “Oh, shit,” and went back into the store. Officers followed him into the store and
       subsequently took him into custody. Jones, who had tried to leave through the front door,
       was shot and killed by police who believed he had pointed a gun at them. A gun was found
       approximately 20 feet from Jones’ body.
¶ 31       A person who commits a felony is liable for deaths that are the direct and foreseeable
       consequence of his actions. People v. Lowery, 178 Ill. 2d 462, 467 (1997). The forseeability
       component ensures that “even when cause in fact is established, it must be determined that
       any variation between the result intended *** and the result actually achieved is not so

                                                 -7-
       extraordinary that it would be unfair to hold the defendant responsible for the actual result.”
       1 Wayne R. LaFave, Substantive Criminal Law § 6.4, at 464 (2d ed. 2003). Therefore, one
       is responsible for the death of a cofelon shot by police if “the officers’ resistance was in
       direct response to the attempted armed robbery set in motion by defendant and did not break
       the causal chain between defendant’s acts and [the cofelon’s] death.” People v. Burnom, 338
       Ill. App. 3d 495, 507 (2003).
¶ 32        Given the evidence against Woods, his counsel developed a strategy in which he
       conceded Woods’ guilt of armed robbery but argued that the shooting was not foreseeable
       because the police acted irrationally. Counsel cross-examined Pizano and Laluz, whose
       testimony contradicted that of other State witnesses on whether the officers shouted “police”
       or “drop the gun” before firing at Jones. He presented Officers McNamara and Scott as
       defense witnesses, and they testified that they did not see whether Jones had anything in his
       hand before police shot at him. Pizano and Laluz also stated that they did not recall seeing
       Jones with a gun. Counsel argued that Jones was not armed and focused on the fact that
       police fired an excessive 41 rounds at Jones. It would be unfair, he argued, to hold Woods
       responsible for the death of Jones because the shooting resulted from unforeseeable police
       misconduct which broke the causal connection between the armed robbery and Jones’ death.
¶ 33        Given the law of felony murder, this appeal to the jury’s sense of justice had no legal
       basis as a defense. However, courts have determined that counsel’s reliance on such
       arguments does not necessarily constitute ineffective assistance. See People v. Nieves, 192
       Ill. 2d 487, 499 (2000) (argument that the sudden and intense passion element of second
       degree murder “could be viewed in terms of sympathy and the desire to help a friend” who
       wanted to die was a “dubious proposition at best”); People v. Ganus, 148 Ill. 2d 466, 473-74
       (1992) (compulsion defense to murder not a legal defense); People v. Bloomingburg, 346 Ill.
       App. 3d 308, 316 (2004) (counsel presented theory of self-defense which was unavailable
       because the defendant was the aggressor and did not face imminent danger of great bodily
       harm or death). In each case, the court found that counsel’s performance was not deficient
       given the overwhelming evidence against the defendant, and the defendant’s insistence on
       pleading not guilty despite the evidence.
¶ 34        Woods elected to go to trial on the armed robbery and felony murder charges, and the
       evidence against him was overwhelming. His counsel admitted that his strategy, in part, was
       to argue jury nullification by appealing to the jurors’ sympathy and sense of fairness. “[I]t
       is not necessarily per se ineffective assistance for a defense attorney to advance a nonlegal
       defense, such as a plea for jury nullification *** when the circumstances of the case render
       other defensive strategies unavailable.” People v. Morris, 209 Ill. 2d 137, 183 (2004),
       overruled on other grounds by People v. Pitman, 211 Ill. 2d 502 (2004). Although counsel
       may not argue that jurors should ignore the law in coming to a decision, he may present a
       defense evoking the “empathy, compassion or understanding and sympathy” of the jurors.
       Ganus, 148 Ill. 2d at 473-74. As the court in Ganus stated, “[j]ury nullification is always a
       possibility” when counsel attempts such arguments. Id. Furthermore, defense counsel may
       have attempted to preserve his credibility in the eyes of the jury by conceding guilt of armed
       robbery in light of the overwhelming evidence against Woods. “[W]here there is
       overwhelming evidence of guilt and no defense, if counsel contests all charges he is liable

                                                -8-
       to lose credibility with the trier of fact” with regard to the entire case. Johnson, 128 Ill. 2d
       at 270. Under the circumstances here, we do not find counsel’s performance deficient with
       respect to his theory of the defense.
¶ 35        Woods contends that his counsel’s actions constituted per se ineffective assistance under
       Hattery and disagrees that Nieves, Ganus, and Bloomingburg are applicable here. He
       contends that the overwhelming evidence presented at trial in those cases included a
       statement by the defendant, while here the State did not present any statement of Woods’
       involvement in the robbery. However, Nieves, Ganus, and Bloomingburg do not hold that
       evidence against a defendant is considered overwhelming only if it includes a statement by
       him. Instead, the supreme court also referred to other evidence of defendant’s participation
       contained in the record when it found the evidence against him overwhelming. Ganus, 148
       Ill. 2d at 473; Bloomingburg, 346 Ill. App. 3d at 321. See also People v. Milton, 354 Ill. App.
       3d 283, 289-90 (2004) (defendant did not give a statement and counsel’s proffering of
       “implausible defense theory” of attempt possession of narcotics was not deficient
       performance where “no other [defense] was available”). The evidence here was
       overwhelming and contained little on which Woods’ counsel could build a solid theory of
       innocence. “A weak or insufficient defense does not indicate ineffectiveness of counsel in
       a case where a defendant has no defense.” Ganus, 148 Ill. 2d at 474.
¶ 36        Woods also cites People v. Woods, 151 Ill. App. 3d 687 (1986), to support his contention
       that his counsel’s assistance was ineffective per se. In Woods, the defendants were charged
       with theft and burglary. The court found that counsel’s concessions that the defendants
       committed theft “during his closing statement nullified defendants’ rights to have the issue
       of their guilt or innocence on each charge presented to the jury as an adversarial issue and
       consequently resulted in counsel’s total failure to subject the prosecution’s case to
       meaningful adversarial testing.” Woods, 151 Ill. App. 3d at 694. The defendants in Woods,
       however, consistently maintained that they had no knowledge of the theft and even testified
       that they were not involved in the theft. Id. at 692. The court found that counsel’s concession
       completely contradicted the defendants’ theory of innocence and repudiated their positions
       taken “from the opening statement throughout the trial.” Id. at 693. Unlike the Woods
       defendants, our Woods never explicitly stated that he was innocent of the armed robbery, nor
       did he testify at trial as to his innocence. The Woods case, therefore, is inapposite and does
       not apply here.
¶ 37        Woods also argues that, despite the record indicating he agreed with his counsel’s
       strategy, he never fully understood it and thus could not knowingly give his consent to the
       strategy. Woods cites Morris as support. In Morris, however, the defendant indicated he had
       “no problem” with the strategy but his consent was based on his attorney’s misapprehension
       of the court’s ruling. Morris, 209 Ill. 2d at 185. Furthermore, Morris “contain[ed] an unusual
       convergence of errors that [brought] it within the holding of Hattery.” Id. at 187. Consent,
       therefore, is a factor in determining whether counsel’s complete failure to provide any
       meaningful adversarial testing of the State’s case is per se ineffectiveness under Hattery.
       Woods’ case does not meet the requirements of Hattery and there is no evidence that his
       consent was based upon his counsel’s misunderstanding of a court ruling. Morris has no
       application here.

                                                 -9-
¶ 38       Furthermore, Woods has not proven sufficient prejudice under the second prong of
       Strickland. To prove prejudice, Woods must show “that there is a reasonable probability that,
       but for counsel’s unprofessional errors, the result of the proceeding would have been
       different.” Strickland, 466 U.S. at 694. Woods argues that he suggested pursuing a theory of
       withdrawal. However, he does not explain how he would have prevailed on that theory. He
       only states that “ it is not entirely clear from the record what evidence of withdrawal was
       available.” Woods’ trial counsel did acknowledge that he did not present the defense of
       withdrawal because he did not want Woods to testify. The State had indicated that if Woods
       did testify, it would introduce his videotaped statement contradicting his testimony in support
       of withdrawal. Woods also suggests that “presenting no specific defense, and simply holding
       the State to prove its case beyond a reasonable doubt would have been more reasonable than
       the approach taken.” Given the overwhelming evidence against him, however, such a strategy
       most likely would not have resulted in a different outcome. Since Woods has not adequately
       shown how he was prejudiced by his counsel’s performance, he cannot prevail on his
       ineffective assistance claim. See People v. Graham, 206 Ill. 2d 465, 476 (2003) (court may
       dispose of an ineffective assistance of counsel claim if the defendant fails to show he
       suffered sufficient prejudice).
¶ 39       For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 40      Affirmed.




                                                -10-